Citation Nr: 0704745	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for eye pain and irritation, claimed as 
due to VA eye surgery.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for eye pain and irritation, claimed as 
due to VA eye surgery.  The veteran testified before the 
Board in September 2006, at a hearing that was held at the 
RO.


FINDING OF FACT

The veteran's right eye irritation and pain were not caused 
or aggravated by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA, 
or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
right eye irritation and pain, claimed as due to VA eye 
surgery, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

In October 1999, the veteran underwent right eye surgery in 
effort to alleviate glaucoma pressure and a developing 
cataract.  The veteran alleges that the intraocular lens 
implanted at that time was either the wrong size or implanted 
incorrectly, and as a result, he required a second surgery in 
June 2000 to reposition the lens and that he currently 
experiences continued irritation and pain.  He contends that 
his irritation and pain would not exist but for the 
negligence involved in the initial placement of the 
intraocular lens, and that he is therefore entitled to 
compensation.

The October 1999 surgical report shows that the veteran 
underwent "phacoemulsification of posterior chamber 
intraocular lens and trabeculectomy with mitomycin C in the 
right eye" for uncontrolled glaucoma and a cataract in the 
right eye.  Complications involving visualization were noted 
to make phacoemulsification very difficult.  The 
difficulties, however, were adequately handled and the 
surgery carried out to specifications.  At the completion of 
the procedure, the veteran's pupil was round with a 
peripheral iridotomy and the posterior chamber intraocular 
lens was centered.

Following the October 1999 surgery, the veteran complained of 
pain, including foreign body sensation, tearing, photophobia, 
and swelling of the right eye.  He was diagnosed with chronic 
iritis.  In June 2000, he saw a private ophthalmologist who 
determined that the implanted intraocular lens may be 
displaced or dislocated.  Later that month, the veteran 
underwent a second VA right eye surgery in order to 
reposition the implanted intraocular lens.  The surgical 
report noted that the posterior chamber intraocular lens was 
rotated until the haptics were approximately 90 degrees from 
their original location and the haptic which was through the 
iridectomy site had been repositioned back into the sulcus.  
The intraocular lens was well-centered and the haptic was no 
longer through the iridectomy and there was no contact 
visible between the haptics and the iris.  Complications 
involving a larger incision than originally intended as 
result of the jerking of the patient's head during the 
procedure were noted, but this was adequately sutured without 
residual complications.

Following the second surgery, VA records dated to June 2004 
show that the veteran continued to complain of pain, 
including foreign body sensation, tearing, photophobia, and 
swelling of the right eye.  His chronic iritis was determined 
to be relieved by the June 2000 repositioning.  His other 
complaints were determined to likely be the result of a high 
bleb, intentionally created by the original surgery.  

The veteran underwent VA examination in May 2004, at which 
time his corrected visual acuity was 20/30 (+1) in the right 
eye and 20/25 (-1) in the left eye, with no afferent pupilary 
defect and extraocular movements were full and intact 
bilaterally.  He had an intraocular pressure of 16 mmHg in 
the right eye and 15 mmHg in the left eye.  The lids, lashes, 
and conjunctivae were within normal limits.  He had a 
functioning bleb in the superior limbus/conjunctiva on the 
right eye.  The anterior chambers were deep and quiet without 
cell or flare.  The anterior chambers were symmetrically 
deep.  A patent peripheral iridectomy was present superiorly 
on the right.  Corneas were clear.  A centrally positioned 
posterior chamber intraocular lens was placed in the right 
eye with no haptic protrusion through the iridectomy site.  
With regard to whether the veteran had additional disability 
as a result of his VA eye surgeries, however, the examiner 
determined that in order to address that question, the 
veteran's file should be examined by an ophthalmologist who 
routinely performed such procedures.

In July 2004, the veteran's file was examined by an 
ophthalmologist who routinely performed such procedures as 
the veteran underwent in order to determine whether he had 
additional disability as a result of his VA eye surgeries.  
After reviewing the records, the ophthalmologist determined 
that there was no evidence of disability from the initial 
October 1999 surgery or subsequent care.  His right eye 
pressure was well-controlled and the optic disc was 
relatively preserved.  The standard of care was determined to 
have been met without deficiencies.  The examiner did not 
find that the intraocular lens was incorrectly implanted at 
the time of the 1999 procedure.

In this case, the veteran's current right eye irritation and 
pain have been determined not to be the result of VA error or 
negligence.  Because there is no competent evidence 
suggesting a causal relationship between VA treatment and the 
veteran's current symptomatology, the Board concludes that 
the veteran does not have an additional disability that was 
caused or aggravated by the VA surgical procedures.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.

The Board has considered the veteran's contentions that VA 
was careless and negligent in the execution of the surgery, 
and that he incurred substantial disabilities as a result.  
However, as a layperson, the veteran lacks the requisite 
medical expertise to offer a medical opinion, without 
competent substantiation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003; and a 
rating decision in April 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
eye pain and irritation, claimed as due to VA eye surgery, is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


